Case: 22-30067    Document: 00516571283         Page: 1    Date Filed: 12/08/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   December 8, 2022
                                 No. 22-30067                         Lyle W. Cayce
                                                                           Clerk

   Sloane Roberts,

                                                          Plaintiff—Appellant,

                                     versus

   Wal-Mart Louisiana, L.L.C.; Jason Hebert, in his
   individual & official capacity; Jeffery Credeur; Sonny
   Stutes, individually & in his official capacity; Sammy
   Inzarrella; Jason Haines; Tony Hardy, Individually;
   Brannon Decou, Individually,

                                                      Defendants—Appellees.


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                            USDC No. 6:15-cv-119


   Before Higginbotham, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:
         Before the Court is an appeal concerning denial of a Rule 60 motion
   for relief from judgment. For the reasons that follow, the judgment of the
   district court is AFFIRMED.
Case: 22-30067      Document: 00516571283            Page: 2    Date Filed: 12/08/2022




                                      No. 22-30067


                                    I. Background
          In 2015, Sloane Roberts sued Wal-Mart and several members of law
   enforcement for purported injuries relating to her arrest and incarceration in
   2010. In response to motions to dismiss filed by the defendants, Judge
   Rebecca Doherty dismissed all asserted federal claims with prejudice and all
   asserted state-law claims without prejudice. Roberts did not appeal the
   dismissal.
          In 2021, the Clerk of the Western District of Louisiana contacted the
   parties to inform them that Judge Doherty had owned stock in Wal-Mart
   while presiding over this case. Under 28 U.S.C. § 455(b)(4), Judge Doherty
   ought to have recused herself. On this basis, Roberts filed a motion for relief
   from judgment under Federal Rule of Civil Procedure 60 seeking a voided
   judgment and a new trial.
          Judge Robert Summerhays was assigned the reopened case. While
   Roberts argued that the failure to recuse made the judgment “void” and that
   it should be vacated under Rule 60(b)(4), Judge Summerhays correctly
   applied precedent and construed the motion as arising under Rule 60(b)(6).
   Judge Summerhays found that the failure to disqualify was harmless and
   denied the motion. Roberts filed a timely notice of appeal, and we review.
                                 II. Law & Analysis
          “Section 455 does not, on its own, authorize the reopening of closed
   litigation.” Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 863
   (1988). In the § 455(a) context, however, the Supreme Court has held that
   Rule 60(b)(6) relief be analyzed according to these three factors: “the risk of
   injustice to the parties in the particular case, the risk that the denial of relief
   will produce injustice in other cases, and the risk of undermining the public’s
   confidence in the judicial process.” Id. at 864. As “relief is ... neither
   categorically available nor categorically unavailable for all § 455[] violations,”




                                           2
Case: 22-30067        Document: 00516571283         Page: 3     Date Filed: 12/08/2022




                                     No. 22-30067


   ibid., Judge Doherty’s failure to recuse does not automatically render her
   judgment void. We have instead evaluated failures to recuse under §§ 455(a)
   and (b) by determining whether or not the error was “harmless” through the
   lens of the Liljeberg factors. See Patterson v. Mobil Oil Corp., 335 F.3d 476, 485
   (5th Cir. 2003).
          We review Rule 60(b) decisions for abuse of discretion. Flowers v. S.
   Reg’l Physician Servs., Inc., 286 F.3d 798, 800 (5th Cir. 2002). Applying that
   standard, we see no abuse in the district court’s determinations below. Judge
   Summerhays ably and succinctly applied the Liljeberg factors to the
   controversy. On fresh review, we conclude likewise that after “a careful
   study … of the merits,” there is no “risk of injustice to the parties in th[is]
   particular case.” Liljeberg, 486 U.S. at 868, 864. Judge Doherty’s ruling was
   based on firm legal principles, there is no evidence of bias or favor, and
   Roberts neither appealed Judge Doherty’s decision at the time nor refiled her
   state law claims in state court within the time permitted her. Had Roberts
   appealed Judge Doherty’s dismissal of the case, she would have received a
   fair, impartial de novo review. See Meador v. Apple, Inc., 911 F.3d 260, 264 (5th
   Cir. 2018).
          As in Patterson, we find that “our holding that Judge [Doherty] erred
   by failing to stand recused will serve as a cautionary note to future district
   court[]” judges who may likewise have financial interests in a case. Patterson,
   335 F.3d at 486. That cautionary note, combined with the de novo standard of
   review for grants of motions to dismiss and the fact-intensive nature of the
   ruling, suggests that this denial is unlikely to produce injustice in other cases.
   Finally, we note in concert with Patterson that the public’s faith in the judicial
   system may be more undermined by vacating a straightforwardly correct
   decision like Judge Doherty’s, given the passing of time and Roberts’ original
   decision neither to appeal nor to refile. See id. That the case was reopened
   and reviewed by both an independent district judge and a panel of this court



                                           3
Case: 22-30067       Document: 00516571283        Page: 4   Date Filed: 12/08/2022




                                   No. 22-30067


   will likewise reassure the public that the federal judicial system takes its
   recusal obligations seriously. Therefore, Judge Doherty’s error was
   harmless.
                                III. Conclusion
          There is no dispute that Judge Doherty should have recused herself
   from this case. Our review, however, is not of Judge Doherty’s unfortunate
   mistake but of Judge Summerhays’ decision to deny the resultant motion to
   vacate. As we find no error in his denial, we AFFIRM the judgment of the
   district court.




                                        4